Fuld, J.
(concurring). In a case such as this, where the local Alcoholic Beverage Control Board approved the application for a license, the State Liquor Authority is not required by statute to grant a hearing to the applicant. (Alcoholic Beverage Control Law, § 63, subd. 2; § 54, subds. 2, 3; see, also, Matter of Glenram Wine & Liq. Corp. v. O’Connell, 295 N. Y. 336, 342.) That being so, I do not believe that the Authority is under the necessity of making specific or formal findings of fact even though the Authority may, as a matter of grace, grant a hearing. (Cf. 1 Benjamin, Administrative Adjudication in the State of New York, p. 253, fn. 3.) I concur for reversal, however, on the limited ground that, so far as appears from the record before us, the Authority, in refusing a license to petitioner for the reason that there was no “ need ” for a retail liquor store, employed a standard different from that fixed by the Legislature (Alcoholic Beverage Control Law, § 2). Until a proper standard is applied by the Authority, there is no necessity to consider or pass upon the validity of the determination.
The order of the Appellate Division should be reversed, the determination of the State Liquor Authority annulled and the proceeding remitted to the Authority for further consideration on the basis of the standards prescribed by the statute.